Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.


DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Examiner has noted that claims 3 and 8 have been canceled.
Applicant’s remarks regarding the 35 U.S.C. 101 rejection of claims 1, 6 and the dependent claims which rely on above independent claims have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention by simply reciting the claim language without specifically pointing out how the language of the claims overcomes the rejections. Please refer to the section labeled “Claim Rejections – 35  USC § 101” below for further analysis. 


Applicant's arguments regarding the rejection of claims 1, 2, 4-7, 9, and 10 under U.S.C. §103 filed September 20th, 2021 have been fully considered but they are not persuasive. The applicant makes the argument that the cited references do not teach all of the newly amended claim limitations for independent claims 1 and 6 and therefore fails to make a prima facie case of obviousness. 
Applicant argues that the bolded limitations are not taught: “the first data in which a number of first pieces of element data which are included in the pieces of element data and are arranged in a row direction is equal to a number of second pieces of element data which are included in the pieces of element data and are arranged in a column direction, the second data is obtained by removing one piece of element data from each of rows starting from a center row and selected subsequently one by one in a direction moving away from the center row, ” is however taught by Liu in (¶0060) of the reference. Further, “and by shifting a position of the element data after removing such that the center of the element data after removing coincides with the center of the element data before removing,” is taught by Kanno in (¶0022) of the reference. For exact citation mapping, please refer to the §103 rejection below. 
in the same direction as the shift in the row component. [ (¶0022) “Further, an N-th row component of the last row of the row vector is held in the storage holding unit further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in an (N−1)-th row component.” ]. This citation shows that Kanno teaches removing an element from the row (by moving it to storage) and then shifting the row vector. Although Kanno is not explicit about moving in a direction away from the center row, Kanno does however store and shift elements to maintain the order which is equivalent to applicant starting from the center row to maintain symmetry of the matrix. The examiner notes that starting from the center in this case is a design choice.
Thus the combination of Liu/Korthikanti/Kanno teaches all of the limitations of independent claims 1 and 6 and the rejection is maintained. Dependent claims remain rejected as well. Applicant is reminded that cited prior art references must be considered in their entirety and not only the cited sections [ MPEP 2141.02(VI) ]. For a claim element by claim element analysis of the claim rejection, please refer to the see the §103 rejection section below.





Claim Rejections - 35 USC § 101

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 9, and 10 remain rejected under §101 as non-eligible subject matter

In regards to claim 1, the claim is rejected because the claimed invention is directed to a mathematical calculation without significantly more. The claim recites storing data, arranging data forms, retrieving data, and converting some data using mathematical calculations based on another data. 


2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind and/or mathematical calculation but for the recitation of generic computer components.

1. An operation processing apparatus comprising: 
…first data including pieces of element data arranged in the form of a matrix, second data which has an arrangement form obtained by removing a specific number of pieces of element data from the pieces of element data and corresponds to a first filter definition which is used in a convolution operation and third data which has pieces of element data of the same number as a number of the pieces of element data of the first data and corresponds to a second filter definition which is different from the first filter definition and is used in the convolution operation (mental process and/or mathematical concept of arranging data in a matrix, for convolution operations see below); 
determining whether the second data is used for a filter (mental process - in the context of this claim encompasses the user performing a manual determination); 
…to generate converted first data, converting the first data based on the arrangement form of the second data and executing the convolution operation on the converted first data using the second data as the filter (mathematical concept – mathematical calculation, The applicant’s specification provides support for this in (¶0036) where the applicant recites that the convolution operations are mathematical calculations. “The convolution operation in the backward process includes two operations. One of them is an operation of calculating a difference parameter using an original image and a difference, from an expectation value, of top data obtained as a result of a calculation” the specification further recites “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”);  and executing, when determining that the second data is not used for the filter, the convolution operation on the first data using the third data as the filter, the first data in which a number of first pieces of element data which are included in the pieces of element data and are arranged in a row direction is equal to a number of second pieces of element data which are included in the pieces of element data and are arranged in a column direction, the second data is obtained by removing one piece of element data from each of rows starting from a center row and selected subsequently one by one in a direction moving away from the center row, and by shifting a position of the element data after removing such that the center of the element data after removing coincides with the center of the element data before removing (mathematical concept – mathematical calculation, The applicant’s specification provides support for this in (¶0036) where the applicant recites that the convolution operations are mathematical calculations. “The convolution operation in the backward process includes two operations. One of them is an operation of calculating a difference parameter using an original image and a difference, from an expectation value, of top data obtained as a result of a calculation” the specification further recites “The other one of the operations is an operation using top difference data and weight data to calculate a difference for use in an operation in a preceding backward process.”), 
and the processor converts the first data such that each two adjacent pieces of element data in every other row are averaged (mathematical concept – mathematical calculation of averaging).

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a processor; and a memory coupled to the processor and configured to store a program, the processor, according to the program, performs:”. The processor and memory are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the storing step and the acquiring step. These steps are recited at a high level of generality and amounts to mere data storing and retrieval, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step and the acquiring step are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.



Claim 6 is directed towards a method and is similar to claim 1 but doesn’t specify specific computer hardware components and instead states that the method should be done by a computer. Seeing as the claim is similar except for it being directed to a generic computer instead of components and offers no other significant changes in limitation, it is rejected for similar reasons and judgement as applied as in claim 1.

Claim 2 is a dependent claim which depends on claim 1 and is directed towards a specific data arrangement form for the calculations to be done on. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Claim 4 is a dependent claim which depends on claim 1 and is directed towards an additional mathematical calculation to be performed on the data. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Claim 5 is a dependent claim which depends on claim 1 and is directed towards a specific data arrangement form for the calculations to be done on, performing said operation and acquiring the results. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Claim 7 is a dependent claim which depends on claim 6 and is directed towards a specific data arrangement form for the calculations to be done on. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Claim 9 is a dependent claim which depends on claim 6 and is directed towards an additional mathematical calculation to be performed on the data. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

Claim 10 is a dependent claim which depends on claim 6 and is directed towards a specific data arrangement form for the calculations to be done on, performing said operation and acquiring the results. As it provides no additional meaningful limitations, it is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.




Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190138922 A1) in view of Korthikanti (US 20180189652 A1) and further in view of Kanno (US 20180260687 A1).

In regards to claim 1, Liu teaches the following:
An operation processing apparatus comprising: a processor; and a memory coupled to the processor and configured to store a program, the processor, according to the program, performs: storing, in the memory,
[ (¶0004) “forward propagation of a multilayer artificial neural network is to use a general-purpose processor. For example, a general-purpose register file and a general-purpose functional unit may be implemented to execute general-purpose instructions”
	This citation teaches a processor and the ability for the processor to run/execute general purpose instructions. ]
[ (¶0010) “The example method may include receiving, by a master computation module of a computation module, one or more groups of MNN data from a direct memory access unit,”
	This citation teaches the memory which is able to store/retrieve data. ]
first data including pieces of element data arranged in the form of a matrix, second data which has an arrangement form obtained by removing a specific number of pieces of element data from the pieces of element data

	The citation from Liu here shows that the data may be formed into a matrix and also teaches that matrices may be divided into other submatrices which directly correlates to using pieces of element data from one data set to create a new set of data.]
converting the first data based on the arrangement form of the second data
[ (¶0010) “values based on a data type of each of the one or more groups of MNN data; calculating, by the master computation module, a merged intermediate vector based on the data type of each of the one or more groups of MNN data.” ]
[ (¶0061) “Taking the first segment of the input vector as an example, the slave computation modules 114 may be configured to calculate a result of the multiplication of the above submatrix of the weight matrix and the first segment of the input vector.” 
The two citations above reference converting data based on a variety of factors, including different forms of another data set. ]
the first data in which a number of first pieces of element data which are included in the pieces of element data and are arranged in a row direction is equal to a number of second pieces of element data which are included in the pieces of element data and are arranged in a column direction,
[ (¶0060) “Further, the weight matrix may be divided into multiple submatrices respectively corresponding to different segments of the input vector. Each submatrix may be an N×N matrix include N column vectors and N row vectors”
The citation from Liu here shows that the data may be formed into a matrix and also teaches that matrices may be divided into other submatrices which have equivalent row and column portions. ]
and the processor converts the first data such that each two adjacent pieces of element data in every other row are averaged.
[ (¶0067) “The master computation module 112 may be configured to perform one or more operations to the merged intermediate vector to generate the output vector. The operations may include adding a bias to the intermediate result vector, pooling (e.g., max-pooling (MAXPOOLING) or average pooling (AVGPOOLING)), activating with an activation function, sampling, etc.” 
This citation teaches performing operations on the element data, including averaging. ]
What is not explicitly taught by Liu is:
 and corresponds to a first filter definition which is used in a convolution operation and third data which has pieces of element data of the same number as a number of the pieces of element data of the first data and corresponds to a second filter definition which is different from the first filter definition and is used in the convolution operation; 
determining whether the second data is used for a filter; 
acquiring, when determining that the second data is used for the filter, the second data from the memory to generate converted first data,
 and executing the convolution operation on the converted first data using the second data as the filter;
 and executing, when determining that the second data is not used for the filter, the convolution operation on the first data using the third data as the filter,
This is however taught by Korthikanti as seen below:
And corresponds to a first filter definition which is used in a convolution operation
[ (¶0080) “the filter may be smaller than the image, and the convolution operation may be performed by moving the filter throughout the image and applying the filter at each location.”

and third data which has pieces of element data of the same number as a number of the pieces of element data of the first data and corresponds to a second filter definition which is different from the first filter definition and is used in the convolution operation;
[ (¶0082) “in some embodiments, when convolution operations need to be performed on multiple images and using multiple filters”
	This citation from Korthikanti shows using multiple filters for multiple data(s).  ]
[ (¶0081) “In some embodiments, the image 502, filter 504, and result 506 of a convolution operation 500 may be represented as matrices. For example, an image may be represented by a matrix whose elements correspond to each pixel of the image”
	Here Korthikanti teaches that the filters can be represented in matrix form and can be corresponding to the data that is being modified, which maps directly to the claim that has filters corresponding to element data from a first data. ]
determining whether the second data is used for a filter;
[ (¶0090 - ¶0091) 
In these paragraphs, Korthikanti describes how filters may be divided or partitioned depending on the resources available and how each partition may then be distributed to a particular matrix processing resources and how various filters can be routed to different areas as needed. This would show that the filters would be able to be swapped around as needed onto different pieces of data as in the claim. ]
acquiring, when determining that the second data is used for the filter, the second data from the memory to generate converted first data, and executing the convolution operation on the converted first data using the second data as the filter;

	The above citation shows using a filter to take an input and generate an output. ]
[ (¶0196) This paragraph details all the various embodiments and possibilities of storing and retrieving said data and filters from memory to be used for the generation of converted data. ]	executing, when determining that the second data is not used for the filter, the convolution operation on the first data using the third data as the filter.
[ (¶0090 - ¶0091) 
In these paragraphs, Korthikanti describes how filters may be divided or partitioned depending on the resources available and how each partition may then be distributed to a particular matrix processing resources and how various filters can be routed to different areas as needed. This would show that the filters would be able to be swapped around as needed onto different pieces of data as in the claim. ]
[ (¶0086) “For example, the illustrated forward propagation operation is implemented by performing convolutions using an input feature matrix (IFM) 602 and a filter 604 to generate an output feature matrix”
	The above citation shows using a filter to take an input and generate an output. ]
	Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine an apparatus for operation processing that has various arrangement forms of matrices as taught by Liu with the various teachings of filters and decision making in regards to filters as taught by Korthikanti. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to utilize the different filters for matrix operations in the use of convolution operations because it would provide greater efficiency improvements [ Korthikanti (¶0013) ] and provide more robust functionality in training [ Korthikanti (¶0078) ]. This provides the obvious benefit of more efficient 
	What is not taught by Liu or Korthikanti however is:
the second data is obtained by removing one piece of element data from each of rows starting from a center row and selected subsequently one by one in a direction moving away from the center row,
 and by shifting a position of the element data after removing such that the center of the element data after removing coincides with the center of the element data before removing, 
This is however taught by Kanno as seen below:
[ (¶0022) “a second row component of the row vector is held in the storage holding unit after shifting the constituent element of the column vector of the original matrix to the right or the left by one element. Further, a third row component of the row vector is held in the storage holding unit after further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in the second row component. Further, an N-th row component of the last row of the row vector is held in the storage holding unit further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in an (N−1)-th row component.” 
This citation from Kanno teaches an element data being removed by being held in the storage holding unit. Then the following elements in the column/row vector are shifted to the right or left which could be in the same direction as the center of the element data, such that the center of the element data after removal coincides with the center of the element data before removal. ]
[ (¶0022) “Further, an N-th row component of the last row of the row vector is held in the storage holding unit further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in an (N−1)-th row component.” 

Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine an apparatus for operation processing that has various arrangement forms of matrices and filters as taught by Liu/Korthikanti with the data arrangement as taught by Kanno. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to utilize the different filters for matrix operations in the use of convolution operations in tandem with the different data arrangements because it may provide more robust and efficient convolution operations [ Kanno (¶0059) ]. This has the obvious benefit of being able to increase the speed of the overall network or reducing the resources needed to perform the operations in the same time. 



In regards to claim 4, the operation processing apparatus according to claim 1, is taught by Liu/Korthikanti/Kanno as in the rejection for claim 1 above. The rest of the claim is taught by Liu as seen below:
	Wherein the processor executes: a pooling process using values of respective pieces of element data included in a result of the convolution operation
[The master computation module 112 may be configured to perform one or more operations to the merged intermediate vector to generate the output vector. The operations may include adding a bias to the intermediate result vector, pooling (e.g., max-pooling 
This citation teaches the pooling operation being performed on a plurality of different data points including the intermediate vector which would be equivalent to the result of a convolution operation. ]


Regarding claim 5, the operation processing apparatus according to claim 1, is taught by Liu/Korthikanti/Kanno as in the rejection for claim 1 above. Liu continues to teach the following limitations: 
	Wherein the processor executes: adding a minimum number of pieces of element data each having a value of 0 to the first data such that the first data is surrounded by the added pieces of element data;
[ (¶0043) “In at least some example, the master computation module 112 may be configured to supplement one or more zero values to the input vector such that the input vector may be divided into multiple segments and the length of each segment may be equal to the number of slave computation modules 114. For example, the master computation module 112 may supplement N-n zero values to the input value.” 
This citation from Liu teaches the zero values being added to the first data and the citation shows that there can be any number of zeros added. ]
Using the second data as the filter
[ (¶0081) “A collection of filters may be represented using a 4D matrix, with dimensions corresponding to the number of filters (K), number of channels (C), filter height (R), and filter width (S). Accordingly, multiple convolution operations may then be performed using the 4D matrices that are used to represent the images and filters. The collective results of the convolution operations may be represented using a 4D matrix” 

However what is not taught by Liu, is taught by Korthikanti as seen below:
	 a convolution operation on the first data including the added pieces of element data
 [ (Abstract) “In one embodiment, a matrix operation may be performed using a plurality of input matrices, wherein the matrix operation is associated with one or more convolution operations.” 
This citation from Korthikanti shows that the convolution operation can be done on the input matrices which would be the first or any multiple(s) of data. ]
	Acquiring convolution operation results including pieces of element data whose number is equal to a number of pieces of element data included in the first data.
[ (¶0081) “In the illustrated embodiment, for example, a convolution operation 500 is performed on an image 502 using a filter 504, resulting in a convolution result 506. In some embodiments, the image 502, filter 504, and result 506 of a convolution operation 500 may be represented as matrices.” 
This citation teaches the convolution result. It also teaches the matrices being an adequate format for the results and it including the image and filter which maps to the first data.]




In regards to claim 6, Liu teaches the following:
An operation processing method comprising: storing, by a computer, in a memory, 

	This citation teaches a processor which can be seen as a general purpose computer. ]
[ (¶0010) “The example method may include receiving, by a master computation module of a computation module, one or more groups of MNN data from a direct memory access unit,”
	This citation teaches the memory which is able to store/retrieve data. ]
first data including pieces of element data arranged in the form of a matrix, second data which has an arrangement form obtained by removing a specific number of pieces of element data from the pieces of element data
[ (¶0060) “Further, the weight matrix may be divided into multiple submatrices respectively corresponding to different segments of the input vector. Each submatrix may be an N×N matrix include N column vectors and N row vectors”
	The citation from Liu here shows that the data may be formed into a matrix and also teaches that matrices may be divided into other submatrices which directly correlates to using pieces of element data from one data set to create a new set of data.]
converting the first data based on the arrangement form of the second data
[ (¶0010) “values based on a data type of each of the one or more groups of MNN data; calculating, by the master computation module, a merged intermediate vector based on the data type of each of the one or more groups of MNN data.” ]
[ (¶0061) “Taking the first segment of the input vector as an example, the slave computation modules 114 may be configured to calculate a result of the multiplication of the above submatrix of the weight matrix and the first segment of the input vector.” 
The two citations above reference converting data based on a variety of factors, including different forms of another data set. ]
the first data in which a number of first pieces of element data which are included in the pieces of element data and are arranged in a row direction is equal to a number of second pieces of element data which are included in the pieces of element data and are arranged in a column direction,
[ (¶0060) “Further, the weight matrix may be divided into multiple submatrices respectively corresponding to different segments of the input vector. Each submatrix may be an N×N matrix include N column vectors and N row vectors”
The citation from Liu here shows that the data may be formed into a matrix and also teaches that matrices may be divided into other submatrices which have equivalent row and column portions. ]
and the processor converts the first data such that each two adjacent pieces of element data in every other row are averaged.
[ (¶0067) “The master computation module 112 may be configured to perform one or more operations to the merged intermediate vector to generate the output vector. The operations may include adding a bias to the intermediate result vector, pooling (e.g., max-pooling (MAXPOOLING) or average pooling (AVGPOOLING)), activating with an activation function, sampling, etc.” 
This citation teaches performing operations on the element data, including averaging.]
What is not explicitly taught by Liu is:
 and corresponds to a first filter definition which is used in a convolution operation and third data which has pieces of element data of the same number as a number of the pieces of element data of the first data and corresponds to a second filter definition which is different from the first filter definition and is used in the convolution operation; determining whether the second data is used for a filter; acquiring, when determining that the second data is used for the filter, the second data from the memory to generate converted first data,
 and executing the convolution operation on the converted first data using the second data as the filter;
 and executing, when determining that the second data is not used for the filter, the convolution operation on the first data using the third data as the filter,
This is however taught by Korthikanti as seen below:
And corresponds to a first filter definition which is used in a convolution operation
[ (¶0080) “the filter may be smaller than the image, and the convolution operation may be performed by moving the filter throughout the image and applying the filter at each location.”
	This citation shows that filters are used in the convolution operation. ]
and third data which has pieces of element data of the same number as a number of the pieces of element data of the first data and corresponds to a second filter definition which is different from the first filter definition and is used in the convolution operation;
[ (¶0082) “in some embodiments, when convolution operations need to be performed on multiple images and using multiple filters”
	This citation from Korthikanti shows using multiple filters for multiple data(s).  ]
[ (¶0081) “In some embodiments, the image 502, filter 504, and result 506 of a convolution operation 500 may be represented as matrices. For example, an image may be represented by a matrix whose elements correspond to each pixel of the image”
	Here Korthikanti teaches that the filters can be represented in matrix form and can be corresponding to the data that is being modified, which maps directly to the claim that has filters corresponding to element data from a first data. ]
determining whether the second data is used for a filter;
[ (¶0090 - ¶0091) 

acquiring, when determining that the second data is used for the filter, the second data from the memory to generate converted first data, and executing the convolution operation on the converted first data using the second data as the filter;
[ (¶0086) “For example, the illustrated forward propagation operation is implemented by performing convolutions using an input feature matrix (IFM) 602 and a filter 604 to generate an output feature matrix”
	The above citation shows using a filter to take an input and generate an output. ]
[ (¶0196) 
This paragraph details all the various embodiments and possibilities of storing and retrieving said data and filters from memory to be used for the generation of converted data. ]	executing, when determining that the second data is not used for the filter, the convolution operation on the first data using the third data as the filter.
[ (¶0090 - ¶0091) 
In these paragraphs, Korthikanti describes how filters may be divided or partitioned depending on the resources available and how each partition may then be distributed to a particular matrix processing resources and how various filters can be routed to different areas as needed. This would show that the filters would be able to be swapped around as needed onto different pieces of data as in the claim. ]
[ (¶0086) “For example, the illustrated forward propagation operation is implemented by performing convolutions using an input feature matrix (IFM) 602 and a filter 604 to generate an output feature matrix”

	Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine an apparatus for operation processing that has various arrangement forms of matrices as taught by Liu with the various teachings of filters and decision making in regards to filters as taught by Korthikanti. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to utilize the different filters for matrix operations in the use of convolution operations because it would provide greater efficiency improvements [ Korthikanti (¶0013) ] and provide more robust functionality in training [ Korthikanti (¶0078) ]. This provides the obvious benefit of more efficient networks overall which can improve speed of a network and robust functionality which can improve the capabilities of the network overall. 
	What is not taught by Liu or Korthikanti however is:
the second data is obtained by removing one piece of element data from each of rows starting from a center row and selected subsequently one by one in a direction moving away from the center row,
 and by shifting a position of the element data after removing such that the center of the element data after removing coincides with the center of the element data before removing, 
This is however taught by Kanno as seen below:
[ (¶0022) “a second row component of the row vector is held in the storage holding unit after shifting the constituent element of the column vector of the original matrix to the right or the left by one element. Further, a third row component of the row vector is held in the storage holding unit after further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in the second row component. Further, an N-th row component of the last row of the row vector is held in the storage holding 
This citation from Kanno teaches an element data being removed by being held in the storage holding unit. Then the following elements in the column/row vector are shifted to the right or left which could be in the same direction as the center of the element data, such that the center of the element data after removal coincides with the center of the element data before removal. ]
[ (¶0022) “Further, an N-th row component of the last row of the row vector is held in the storage holding unit further shifting the constituent element of the column vector of the original matrix by one element in the same direction as a movement direction in an (N−1)-th row component.” 
This citation shows that Kanno teaches removing an element from the row (by moving it to storage) and then shifting the row vector. Although Kanno is not explicit about moving in a direction away from the center row, Kanno does however store and shift elements to maintain the order which is equivalent to applicant starting from the center row to maintain symmetry of the matrix. The examiner notes that starting from the center row in this case is a design choice. ]
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine an apparatus for operation processing that has various arrangement forms of matrices and filters as taught by Liu/Korthikanti with the data arrangement as taught by Kanno. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to utilize the different filters for matrix operations in the use of convolution operations in tandem with the different data arrangements because it may provide more robust and efficient convolution operations [ Kanno (¶0059) ]. This has the obvious benefit of being able to increase the speed of the overall network or reducing the resources needed to perform the operations in the same time.



Regarding claim 9, the operation processing method according to claim 6; is taught by Liu/Korthikanti/Kanno as in the rejection for claim 6 above.
	A pooling process using values of respective pieces of element data included in a result of the convolution operation
Is taught by Liu with [(¶0067) “The master computation module 112 may be configured to perform one or more operations to the merged intermediate vector to generate the output vector. The operations may include adding a bias to the intermediate result vector, pooling (e.g., max-pooling (MAXPOOLING) or average pooling (AVGPOOLING)), activating with an activation function, sampling, etc.” 
This citation teaches the pooling operation being performed on a plurality of different data points including the intermediate vector which would be equivalent to the result of a convolution operation. ]




Regarding claim 10, the operation processing method according to claim 6, is taught by Liu/Korthikanti/Kanno as in the rejection for claim 1 above. Liu continues to teach the following limitations: 
	further comprising: adding a minimum number of pieces of element data each having a value of 0 to the first data such that the first data is surrounded by the added pieces of element data;
[ (¶0043) “In at least some example, the master computation module 112 may be configured to supplement one or more zero values to the input vector such that the input vector may be divided into multiple segments and the length of each segment may be equal to the number of 
This citation from Liu teaches the zero values being added to the first data and the citation shows that there can be any number of zeros added. ]
Using the second data as the filter
[ (¶0081) “A collection of filters may be represented using a 4D matrix, with dimensions corresponding to the number of filters (K), number of channels (C), filter height (R), and filter width (S). Accordingly, multiple convolution operations may then be performed using the 4D matrices that are used to represent the images and filters. The collective results of the convolution operations may be represented using a 4D matrix” 
This citation shows that the filter can be varied and can be any such collection of data as the filter. ]
However what is not taught by Liu, is taught by Korthikanti as seen below:
	 Executing a convolution operation on the first data including the added pieces of element data
 [ (Abstract) “In one embodiment, a matrix operation may be performed using a plurality of input matrices, wherein the matrix operation is associated with one or more convolution operations.” 
This citation from Korthikanti shows that the convolution operation can be done on the input matrices which would be the first or any multiple(s) of data. ]
	Acquiring a convolution operation result including pieces of element data whose number is equal to a number of pieces of element data included in the first data.
[ (¶0081) “In the illustrated embodiment, for example, a convolution operation 500 is performed on an image 502 using a filter 504, resulting in a convolution result 506. In some embodiments, the image 502, filter 504, and result 506 of a convolution operation 500 may be represented as matrices.” 





Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Korthikanti/Kanno in light of Segalovitz (US 20170083762 A1)


Regarding claim 2, the operation processing apparatus according to claim 1; is taught by Liu/Korthikanti/Kanno as in the rejection for claim 1 above. What Liu/Korthikanti/Kanno does not explicitly teach is the symmetrical arrangement form(s). 
Wherein the second data has an arrangement form symmetric in vertical, horizontal, and diagonal directions.
 	This is taught by Segalovitz as seen below:
[ (¶0163) “The method may further comprise creating a symmetric matrix N*N including elements a.sub.ij, wherein N may be the number of quads (or polygons)” ] 
[ (¶0113) “Simple scaling may be formalized as a transformation the 3×3 matrix that is a diagonal matrix” ]
Segalovitz teaches with the above section where there is a reference to a symmetric matrix which has size N*N which means the row and column size of the matrix must be symmetrical. Segalovitz further teaches a second data has an arrangement form symmetric in diagonal directions through the second citation that states a diagonal matrix of size 3x3, of which diagonal matrix are included in the symmetrical arrangement form outlined by the rest of the reference.





Regarding claim 7, the operation processing method according to claim 6; is taught by Liu/Korthikanti/Kanno as in the rejection for claim 6 above. What Liu/Korthikanti/Kanno does not explicitly teach is the symmetrical arrangement form(s). 
Wherein the second data has an arrangement form symmetric in vertical, horizontal, and diagonal directions.
 	This is taught by Segalovitz as seen below:
[ (¶0163) “The method may further comprise creating a symmetric matrix N*N including elements a.sub.ij, wherein N may be the number of quads (or polygons)” ] 
[ (¶0113) “Simple scaling may be formalized as a transformation the 3×3 matrix that is a diagonal matrix” ]
Segalovitz teaches with the above section where there is a reference to a symmetric matrix which has size N*N which means the row and column size of the matrix must be symmetrical. Segalovitz further teaches a second data has an arrangement form symmetric in 
Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a “arrangement form symmetric in vertical, horizontal, and diagonal directions” on a piece of “first data” in the context of a convolutional operation to aid in a operation processing apparatus as outlined by Liu/Korthikanti/Kanno. The combination would be obvious because one of ordinary skill in the art would recognize that using symmetric matrices in convolution operations would allow for easier use of eigenvectors and a multitude of other operations like inverting, or factoring can be done in a much more efficient manner on symmetric matrices. This facilitates the obvious benefit of creating a more efficient machine learning architecture. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10210419 B2 – Convolution operation apparatus that teaches multiple data sets with a shift register and filter kernel. 
US 10534994 B1 – System for hyper-parameter analysis for multi-layer computational structures that teaches multi-layer convolution operations and matrix 
US 10438131 B1 – Spherical random features for polynomial kernels that teaches generating kernel values and optimal coefficient values. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123